Citation Nr: 1104793	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-00 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2007 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In December 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  Bilateral hearing loss was not diagnosed during military 
service or within one year after military service and the 
preponderance of the evidence shows that the Veteran's current 
bilateral hearing loss is not etiologically related to his 
military service.

2.  The competent and credible lay evidence indicates that the 
Veteran's current tinnitus is etiologically related to active 
military service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
related to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2010).  

2.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of the claim: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
upon receipt of an application for a service-connection claim, VA 
must review the information and the evidence presented with the 
claim and provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application including 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Regarding entitlement to service connection for tinnitus, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

After careful review of the claims folder, the Board finds that a 
November 2006 letter satisfied the duty to notify provisions and 
it was provided to the Veteran prior to the initial decision by 
the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the letter advised the Veteran what information and 
evidence was needed to substantiate his service connection claim 
for hearing loss.  The Veteran was notified of how VA will 
determine the disability rating and effective date if his claim 
is granted.  The letter also requested that the Veteran provide 
enough information for the RO to request records from any sources 
of information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records and records from 
other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records, VA examination reports dated in January 2007 
and October 2008 and a transcript of the December 2010 Board 
hearing.  

The January 2007 and October 2008 VA examination reports reflect 
that the examiners conducted a review of the Veteran's claims 
file in addition to obtaining an oral history from the Veteran 
and evaluating the Veteran.  The examiners discussed the relevant 
evidence of record.  Following the above, the examiners provided 
a diagnosis and a nexus opinion, which appears to be based on the 
evidence of record.  Accordingly, the Board finds the January 
2007 and October 2008 VA examinations are adequate for rating 
purposes.  

The Board notes that the January 2007 VA examiner recommended 
that the Veteran should be evaluated by an ear, nose and throat 
(ENT) physician regarding the conductive component in his right 
ear.  The examiner did not indicate that she was unable to 
medically evaluate the Veteran's hearing loss or provide an 
etiology opinion.  Furthermore, earlier in her report the 
examiner indicated that medical treatment may improve the 
conductive component in the right ear.  Based on the foregoing, 
the Board concludes that it is not necessary for the Veteran to 
be provided with another VA examination by an ENT physician.

Additionally, the claims file contains the Veteran's statements 
and testimony in support of his claim.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  The 
record also presents no basis for further development to create 
any additional evidence to be considered in connection with the 
matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2010).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 
Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  Such determination is based on an analysis of 
all the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

Hearing Loss

The Veteran contends that he currently has bilateral hearing loss 
related to military service.  Specifically, he asserts that he 
was exposed to loud noise from driving trucks and being attacked 
with mortars while stationed in Vietnam.    

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).  Additionally, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that threshold 
levels of above 20 decibels indicate at least some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. 
Schroeder et al. eds., 1988).

In assessing the Veteran's service connection claim for hearing 
loss, the Board must first determine whether the Veteran has a 
current hearing disability under VA regulations.  As noted above, 
hearing loss is determined for VA purposes using the criteria 
provided under 38 C.F.R. § 3.385.  A January 2007 VA audiology 
examination report shows auditory thresholds of 40 decibels (dB) 
or higher in at least one of the required frequencies for both 
ears.  The VA examiner noted that the audiological evaluation 
revealed mild mixed hearing loss in the right ear and mild to 
moderate high frequency sensorineural hearing loss in the left 
ear.  As such, the evidence shows that the Veteran has a current 
bilateral hearing loss disability.  

Initially, the Board observes that sensorineural hearing loss (as 
an organic disease of the nervous system) may be presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  The Veteran 
contends that his hearing loss began in service.  Hearing 
transcript at 11.   The service treatment records do not reveal 
that the Veteran had a bilateral hearing loss disability during 
his active military service.  The Veteran's December 1965 
enlistment examination revealed that his ears were clinically 
evaluated as normal.  There is no evidence of any complaints of 
or treatment for hearing loss during military service.  The 
Veteran's March 1968 separation examination shows that the 
Veteran's ears were evaluated as clinically normal.  The 
audiometric results revealed that the Veteran's pure tone 
thresholds for the right ear were 0 dB at 500 Hz, 5 dB at 1000 
Hz, 5 dB at 2000 Hz and 15 dB at 4000 Hz.  The pure tone 
thresholds of the left ear were 0 dB at 500 Hz, 0 dB at 1000 Hz, 
5 dB at 2000 Hz and 10 dB at 4000 Hz. Thus, the evidence shows 
that the Veteran's hearing was within normal limits at the 
separation examination.  See Hensley, 5 Vet. App. at 157 
(determining that the threshold for normal hearing is from 0 to 
20 decibels, and that threshold levels of above 20 decibels 
indicate at least some degree of hearing loss).  

The Board notes that the Veteran, as a lay person, is competent 
to note a decrease in his hearing during service.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person 
is competent to report information of which he has personal 
knowledge, i.e., information that he can gather through his 
senses).  However, he is not competent to provide evidence that 
he had a chronic hearing loss disability which met the 
requirements of 38 C.F.R. § 3.385.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Veteran has never asserted that he 
received treatment for hearing loss or that he was diagnosed with 
sensorineural hearing loss within the first year after service.  
Furthermore, the first medical evidence of sensorineural hearing 
loss, which meets VA's definition of a disability, is the January 
2007 VA audiometric examination, more than 38 years after 
separation from service.  Thus, service connection for hearing 
loss may not be awarded on a presumptive basis.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Based on the foregoing, the critical question in the present case 
turns upon whether the Veteran's current bilateral hearing loss 
disability is etiologically related to his active military 
service.  This may be shown either through continuity of 
symptomatology since service or through competent evidence of a 
nexus between his current complaints and service.  38 C.F.R. § 
3.303.

The Veteran contends that he injured his ears, causing decreased 
hearing, during military service due to loud noise exposure as a 
truck driver and being close to mortar attacks in Vietnam.  The 
Board observes that the service personnel records indicate that 
his military occupational specialty (MOS) during service was a 
heavy equipment operator.  In a case where a veteran is seeking 
service connection for any disability, due consideration must be 
given to the places, types, and circumstances of the veteran's 
service.  38 U.S.C.A. § 1154(a).  As a truck driver in Vietnam it 
is likely that the Veteran was exposed to loud noises; thus, 
noise exposure is consistent with the conditions of his active 
military service.  Accordingly, the Board finds that the 
Veteran's history of in-service acoustic trauma is credible.  

As noted above, the Veteran contends that his hearing loss 
started during military service. The Veteran is competent to 
report symptoms of decreased hearing since service.   See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay 
person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).  Nonetheless, the Board finds that the Veteran's 
assertion that hearing loss began during service is not credible.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this regard, the 
Veteran's statements conflict with previous information provided 
by the Veteran.  The Veteran specifically denied having or ever 
had hearing loss as part of his evaluation for separation in the 
March 1968 Report of Medical History form.  Furthermore, the 
Veteran's statements are inconsistent with the objective evidence 
of record.  The first indication of complaints of hearing loss in 
the record is not shown until 2006 and the first evidence of a 
diagnosis of hearing loss was in 2007, approximately 39 years 
after service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In light of the foregoing, 
the Board finds that the Veteran's statements are not credible 
and it is unable to afford any probative value to his statement 
that his hearing disability began in service.

With no medical evidence or credible lay evidence of bilateral 
hearing loss in service or continuity of symptomatology of 
decreased hearing, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current hearing loss disability and his 
active service.  The Veteran was provided with two VA 
examinations in January 2007 and October 2008.  After the 
examiner in January 2007 reviewed the record, obtained a lay 
history of the Veteran's hearing loss and conducted a physical 
examination of the Veteran's ears to include an audiogram, the 
examiner provided the opinion that the Veteran's hearing loss is 
not related to or caused by military service.  The examiner 
explained that she came to this conclusion because the Veteran's 
hearing sensitivity was within normal limited in March 1968, two 
months before he was discharged from military service and his 
civilian occupational and recreation noise exposure history 
without hearing protection is significant enough to cause noise 
induced hearing loss.  The Board concludes that this opinion is 
highly probative and persuasive as the examiner reviewed the 
Veteran's claims file including his service treatment records and 
provided a clear rationale for her conclusion based on the 
evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed). With respect to the VA examination in 
October 2008, the VA examiner reviewed the claims file and 
obtained an oral history of noise exposure and hearing loss from 
the Veteran.  Thereafter, the October 2008 VA examiner also 
provided a negative opinion asserting that the Veteran's hearing 
loss is not caused by or a result of acoustic trauma in service.  
The examiner noted that the pertinent evidence showed a 
longstanding history of civilian noise exposure without hearing 
protection, no complaints of hearing loss in service and hearing 
within normal limits at separation from service.  The examiner 
specifically noted that his opinion was based on clinical 
experience, evidence reviewed and evidence provided by the 
Veteran.  The Board notes that this opinion is of lower probative 
value than the January 2007 opinion because the examiner did not 
indicate the specific evidence he relied on to support his 
conclusion.  However, the Board also finds it persuasive that the 
record does not contain any competent medical evidence or opinion 
that would indicate the Veteran's bilateral hearing loss is 
related to the loud noise exposure in service.  

The Veteran contends that his bilateral hearing loss was caused 
by military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the Veteran's 
observation that he has difficulty hearing.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions 
regarding medical matters such as an opinion whether a disability 
is related to an injury or disease in service has no probative 
value because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's hearing loss and exposure to loud noise 
during military service.  As discussed above, the only competent 
medical evidence of record asserts that the Veteran's bilateral 
hearing loss is not related to his military service.  

As the probative evidence of record does not establish a 
relationship between the Veteran's current hearing loss and his 
period of active service, the Board finds that the preponderance 
of the evidence weighs against the claim and service connection 
for bilateral hearing loss is not warranted.  In reaching this 
conclusion, the Board notes that under the provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a material 
issue.  

Tinnitus

The Veteran contends that his tinnitus is related to active 
military service.  Specifically, he asserts that his tinnitus was 
caused by loud noise exposure due to working as a heavy equipment 
driver in Vietnam and being exposed to mortar attacks.   

The Board notes that the evidence of record establishes that the 
Veteran currently has tinnitus.  The Veteran has reported that he 
experiences tinnitus and the Veteran is considered competent to 
report the observable manifestations of his claimed disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There 
is nothing in the record that indicates the Veteran's statements 
are not credible.  Additionally, a January 2007 VA examination 
report shows the Veteran has a diagnosis of tinnitus.

A review of the Veteran's service treatment records reveal that 
the Veteran did not complain of or receive treatment for tinnitus 
during military service.  In addition, the Veteran's separation 
examination in March 1968 shows that his ears were evaluated as 
clinically normal.  However, the Veteran reported a history of 
military noise exposure as a heavy equipment operator.  As noted 
in the hearing loss section above, it is likely that the Veteran 
was exposed to loud noises as a truck driver; thus, noise 
exposure is consistent with the conditions of his active military 
service.  Accordingly, the Board finds that the evidence shows 
the Veteran was exposed to loud noises during military service.

The Board observes that the record contains two negative nexus 
opinions from two VA examiners in January 2007 and October 2008.  
Nonetheless, the Veteran may also establish the third Hickson 
element by demonstrating continuity of symptomatology.  The 
Veteran testified that the onset of tinnitus occurred during his 
active military service and he has had a continuity of symptoms 
since service.  See VA examination report dated in January 2007 
and Hearing Transcript at 6-9.  The Veteran is competent to 
report continuity of symptomatology with respect tinnitus.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony 
is competent ... to establish the presence of observable 
symptomatology and 'may provide sufficient support for a claim of 
service connection'," quoting Layno v. Brown, 6 Vet. App. 465, 
469 (1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Veteran has consistently reported that his recurrent tinnitus 
began in service with a continuity of symptoms thereafter 
throughout the appeal.  In addition, there is nothing in the 
record that indicates these statements are not credible.  
Therefore, the Board concludes the Veteran's statements and 
testimony of the onset of tinnitus during military service and a 
continuity of symptoms since service is credible.  

The United States Court of Appeals for Veterans Claims has held 
that where there is of record lay evidence of in-service tinnitus 
and of tinnitus ever since service and medical evidence of a 
current diagnosis, such evidence suffices to indicate that 
disability may be associated with active service.  Charles v. 
Principi, 16 Vet. App 70, 374 (2002).  Resolving all benefit of 
the doubt in favor of the Veteran, the Board has determined that 
the Veteran's current tinnitus is related to acoustic trauma 
during active military service.  Accordingly, the claim of 
entitlement to service connection for tinnitus is warranted.


ORDER

1.  Entitlement to service connection for bilateral hearing loss 
is denied. 

2.  Entitlement to service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


